IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-50821
                           Summary Calendar


                           ELIGIO I. AMADOR,

                                                Plaintiff-Appellant,

                                versus

               JUANITA DORMAN, Class Supervisor, ET AL.,

                                                Defendant-Appellees.


          Appeal from the United States District Court
                for the Western District of Texas
                           (P-96-CA-90)

                            August 10, 1998

Before KING, JOHNSON, and DUHE, Circuit Judges.

PER CURIAM:*

     Eligio I. Amador, Texas prisoner #681368, appeals the district

court’s summary judgment dismissal of his civil rights claims.

Amador has failed to include any argument in connection with the

district court’s reasons for the dismissal of his lawsuit in his

pro se pleadings.

     Under the mandate announced in Haines v. Kerner,1 courts must

construe pro se pleadings liberally.     However, arguments must be


     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
     1
      404 U.S. 519, 520 (1972).
briefed to be preserved for appeal.    Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1995).   Because Amador has failed to brief

any argument related to the reasons articulated by the district

court for the summary judgment dismissal of his claims, he has

abandoned these claims and waived any such arguments.   Id.

     Amador has failed to raise any meritorious argument on appeal.

Because his appeal is without merit, it is dismissed as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     APPEAL DISMISSED.




                                2